COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00858-CR
 Style:                   Thurston Rickey-Lee Davis v. The State of Texas
 Date motion filed*:      January 11, 2018
 Type of motion:          Second Motion to Extend Time to File Appellant’s Brief
 Party filing motion:     Appellant’s new counsel Garrick A. Farria, Esq.
 Document to be filed:    Notice of Designation of New Lead Counsel/Motion for Substitution of
                          Counsel

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 November 29, 2018
        Number of extensions granted:          1      Current Due Date: January 16, 2019
        Date Requested:                    March 16, 2019 (107 days from original deadline)

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: February 15, 2019.
             ☒ No further extensions of time will be granted absent extraordinary
                 circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s new counsel’s first extension request is granted, in part, for 30 days,
         but no further extensions will be granted absent extraordinary circumstances
         given the total length of the requests. Although counsel filed a notice of appearance,
         Garrick A. Farria is ordered to file a notice of designation of new lead counsel signed
         by appointed counsel Natalie Schultz or, if Schultz requests withdrawal, a motion for
         substitution of counsel within 10 days of this Order. See TEX. R. APP. P. 6.1(c), 6.5(d).

Judge’s signature: ___/s/ Evelyn V. Keyes_________
                   x Acting individually      Acting for the Court
Date: ___January 17, 2019______